Case 1:19-mj-00013-ADC Document 1-1 Filed 01/03/19 Page 1 of 4

19~0013“Mm

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT`
I, Ryan Kotowski, a Special Agent With the Drug Enfo|rcement Administration (“DEA”),
being duly sworn, depose and state as follows:

l. I submit this affidavit in support of a Criminal Complaint charging Paul
ALEXANDER (date of birth: November 20, 1972). As detailed belovv, probable cause exists to
believe that ALEXANDER has violated 21 U.S.C. § 846, Conspiracy to Distribute Controlled
Substances.

2. l am an “investigative or law enforcement officer of the United States” Within the
meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States
who is empowered by law to conduct investigations and to make arrests for offenses enumerated
in Title 18, United States Code, Section 2516. I am currently employed as a Special Agent with
the DEA and have been since August 2015. During the course of my employment with the DEA,
l have received specialized training in the area of narcotics investigations from the DEA Academy
in Quantico, Virginia. This academy consisted of 18 weeks of comprehensive classroom and
practical training from the DEA in specialized narcotic investigative matters including, but not
limited to, drug interdiction, drug detection, money laundering techniques, locating hidden assets
derived from narcotics trafficking, and the investigation of individuals involved in the smuggling,
cultivation, manufacturing, and illicit trafficking of controlled substances

3. Based on my lmowledge, training, and experience in the investigation of drug
traffickers, I am familiar with the ways in Which drug traffickers conduct their'business. My
' familiarity includes: the various means and methods by which drug traffickers import and
distribute drugs; their use of cellular telephones to facilitate drugl activity; and their use of

numerical codes and code words to conduct drug transactions I am also familiar with the ways

W\b

Case 1:19-mj-00013-ADC Document 1-1 Filed 01/03/19 Page 2 of 4

that drug traffickers conceal, convert, transmit, and transport their drug proceeds, including,
without limitation, the use of carriers to transport currency and proceeds, and the use of third
parties to purchase or hold title to assets.

4. Ihave set forth only the facts that I believe are necessary to establish probable cause
for the issuance of the requested Criminal Complaint. l have not, however, omitted information
known to me that would tend to defeat a determination of probable cause. The information
contained in this affidavit is based upon my review of reports and evidence, physical surveillance,
interviews, and other investigative activity conducted by myself and other law enforcement
officers

5. On October 23, 2018, surveillance was conducted in the vicinity of Arundel Mills
Mall, located at 7000 Arundel Mills Circle, Hanover, Maryland, on Derrell DIXON. At
approximately ll:36 a.m., investigators observed DIXON enter an Infmiti Q56 carrying two cell `
phones. lnvestigators followed DIXON to a nearby gas station Investigators observed DlXON
meet with ALEXANDER at the gas pumps. During the meeting, ALEXANDER and DIXON
briefly spoke at the rear of ALEXANDER’s vehicle. lnvestigators observed ALEXANDER
reach into his vehicle to open the tnmk. DIXON retrieved a duffel bag from the trunk of the
vehicle. DIXON placed the black bag into his lnfiniti and then both individuals left the area.
Shortly thereafter, investigators followed DIXON to the area of West l\lursey Road and Winterson
Road. DIXON ultimately traveled to a Wendy’s restaurant at 1589 W Nursery Road, Linthicum
l-Ieights, Maryland.

6. On November 6, 2018, DIXON arrived at the Arundel Mills Mall in Hanover,
Maryland. DIXON walked over to a White Range Rover bearing Maryland license plate 3DB3505,

registered to a girlfriend of ALEXANDER. Investigators have previously observed

Case 1:19-mj-00013-ADC Document 1-1 Filed 01/03/19 Page 3 of 4

ALEXANDER operate the Range Rover. Investigators observed an occupant ot` the Range Rover
give DIXON a white paper bag with handles. DIXON then left the area in his vehicle and
surveillance followed DIXON to the Garden Bar at 4809 Erdman Avenue in Baltimore, Maryland.
An investigator walked by DIXON’s vehicle and observed DIXON looking into the bag.
Subsequently, DIXON got into another vehicle. An investigator approached this vehicle and saw
DIXON sitting in the passenger seat of the vehicle with the door open. The investigator saw the
aforementioned bag on the ground outside of the vehicle lnvestigators detained DIXON and the
operator of the vehicle At this time, investigators observed, in plain view in the center of the rear
bench seat of the vehicle, that there were two bags that appeared to be full, one of which had a
bundle of handed United States currency which was visible from the top of the bag. lnvestigators
also saw on the ground ot` a rear bench seat an unzipped backpack that had at least one large bundle
of what appeared to be United States currency visible bundled in multi-colored rubber `bands.
Investigators recovered the aforementioned bag which contained a brown box. lnvestigators
obtained a search warrant for the box and searched it. The box contained over two kilograms of
suspected fentanyl/acetyl fentanyl_

7. ]:nvestigators later viewed surveillance photos from the apartment complex where
ALEXANDER resides. 'I`he surveillance showed that on November 6, 2018, at approximately
1`1:35 a.m., ALEXANDER, followed by his girlfriend, exit the rear entrance of the apartment
complex. lnvestigators observed ALEXANDER carry a white bag, which appeared to be
weighted down, with paper handles that contained a brown rectangular box with a white sticker on
the side. Based on the surveillance photo, I believe the bag was the same bag Seized from DIXON

that contained the suspected fentanyl/acetyl fentanyl.

N\l>

Case 1:19-mj-00013~ADC Document 1-1 Filed 01/03/19 P 4
19'0013 Mw

8. On January 2, 2018, the Honorable A. David Copperthite, United States Magistrate
Judge for the District of Maryland, issued a search warrant for ALEXANDER’s apartment located
at 7789 Arundel Mills Boulevard in Hanover, Maryland, Later that day, DEA investigators
executed the search warrant at the apartment and encountered ALEXANDER in his apartment
Investigators searched ALEXANDERls apartment and recovered large amounts of United States
currency, jewelry, and a pistol With an extended magazine l

9. Based on the foregoing facts, l believe probable cause exists to support the issuance
of a Criminal Complaint charging Paul ALEXANDER with Conspiracy to Distribute Controlled
Substances, in violation of 21 U.S.C. § 846.

M%

Splecial Agent Ryan Kotowski
Drug Enforcement Administration

Subscribed and sworn to before me this 3rd day of January 2019

 

United States Magistrate Judge

 

_ District of Maryland
_____ FlLED ___ ENTERED
______ LOGGEJ EESZ’¢VED
JAN 0 3 2019

    

A'r a.u_r::.eon: _.
RK. u.s. inst auer cn';. rr
DleFilcT oF anavu\riao,_

